ORDER
PER CURIAM:
This is an original proceeding wherein relator sought a writ of review and declaratory judgment or other appropriate writ to determine whether the relator’s performance and procedures under section 8-111, R.C.M.1947, are legally in compliance with the requirements of such statute and requesting an inquiry into constitutional questions.
Relator’s counsel were heard ex parte and thereafter the matter was set for an adversary hearing. Respondent appeared by motion to dismiss and quash and, without waiver, filed an answer. Both parties submitted briefs, oral arguments were had and the matter taken under advisement.
The Court now being advised in the premises, the relief sought is denied, and this proceeding is ordered dismissed.